Bigelow, C. J.
The brief and decisive reason for holding the defendants to the agreement of submission and to the finality of the award is, that in all the proceedings they were represented by their attorney of record, who not only assented to the agreement of submission, but fully ratified it by appearing before the arbitrators and endeavoring to obtain a favorable award in behalf of the defendants. No doubt can be entertained of the power and authority of an attorney of a party to bind him by an agreement for arbitration. Such an agreement need not be in writing. It is sufficient if it appears to have been known, fully understood and assented to by the attorney. Such assent is fully shown here. It appears that the agreement of submission was made after consultation with the attorney; it was filed with his knowledge; he was cognizant of the taking out of the warrant in pursuance of the agreement; and he was present and represented the defendants before the arbitrators. His knowledge, assent and ratification thus shown are binding on the defendants. It would be entirely inconsistent with that good faith and fair dealing which ought to be observed in all judicial proceedings to permit the defendants to come in and disavow the acts of their attorney at this stage of the cause. The petitioner was irrevocably bound by the award. He could not escape from it, however unfavorable or adverse to his interests it may have proved to have been. Justice requires that the defendants should also be held to abide by it, and should not be allowed to escape ftom it, after they have taken their chance of obtaining a favorable award upon grounds of which they had full knowledge, and might have availed themselves prior to the time when the hearing before the arbitrators took place.
Award accepted, and judgment thereon.